 OPERATING ENGINEERS LOCAL 3 (LEVIN-RICHMOND TERMINAL)449Operating Engineers Local Union No. 3 of the Inter-national Union of Operating Engineers, AFL-CIO and Levin-Richmond Terminal Corporationand International Longshoremen's and Ware-housemen's Union, Local 10, AFL-CIO. Case32-CD-119August 13, 1990DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe charge in this Section 10(k) proceeding wasfiled December 5, 1989, by the Employer, Levin-Richmond Terminal Corporation, alleging that theRespondent, Operating Engineers Local Union No3 of the International Union of Operating Engi-neers, AFL-CIO (Local 3), violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by International Longshoremen's andWarehousemen's Union, Local 10, AFL-CIO(ILWU) The hearing was held January 12, 1990,before Hearing Officer Jo Ellen MarcotteThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board affirms the hearing officer's rulings,finding them free from prejudicial error On theentire record,1 the Board makes the following find-ingsI JURISDICTIONThe Employer, a California corporation, is en-gaged in the loading and unloading of ships at itsRichmond, California facility During the 12months prior to the hearing, the Employer soldand shipped goods valued in excess of $50,000 di-rectly to customers located outside the State ofCalifornia and during the same period, the Em-ployer derived gross revenues in excess of$500,000 The parties stipulate, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat Local 3 and the ILWU are labor organizationswithin the meaning of Section 2(5) of the Act'Subsequent to the hearing, briefs were filed by the Employer, Local3, and the ILWU, and the Employer filed a motion for expedited resolu-tionII THE DISPUTEA Background and Facts of DisputeLevin-Richmond Terminal Corporation operatesa terminal in Richmond, California, consisting oftwo docks for oceangoing vessels It performs vari-ous operations connected with the loading and un-loading of approximately 50-75 vessels per year Itsoperations include the loading and unloading ofscrap and nonscrap materials from the vessels In-cluded among the nonscrap materials are certainbulk cargos such as petroleum coke, coal, bauxite,and various agricultural productsIn the course of loading and unloading vessels,employees operate cranes to move cargo to andfrom the ships While the cranes are in operation,one person performs the function of hatch tenderThe hatch tender stands on the ship, in view of thecrane operator who cannot see the bottom of theship's hold, and signals to the crane operator con-cerning where to drop the cargo or where to dropthe hook or bucket of the crane to pick up cargoAfter a cargo has been loaded or unloaded, an em-ployee cleans up the remainder of the cargo, usinga sweeper or a shovelThe Employer has a collective-bargaining agree-ment with Local 3 that covers, inter slut, hatchtending and other unskilled labor connected withthe loading and unloading of nonscrap cargo Inaddition, the Employer is party to a 1983 agree-ment with the ILWU (the Understanding) TheUnderstanding, the validity of which we do notanalyze in this proceeding, provides, inter aim, thatin loading or unloading of vessels with bulk cargo,the Employer will "order and compensate ILWUrepresented persons to be designated through theregular ILWU dispatch halls" at the rate of, interaim, one hatch tender and one unskilled laborer percrane Pursuant to the Understanding, the ILWUdispatches hatch tenders and unskilled laborerswho then report to the Employer's Richmond ter-minal whenever it receives notices that the termi-nal is servicing a vessel carrying bulk cargo, eventhough Local 3 employees perform the workIn early December 1989,2 the Employer con-tracted to unload a vessel carrying a bulk cargo ofhog fuel/wood chips This cargo had never beforebeen handled at the Richmond terminal and theEmployer decided that, given the low value of hogfuel, it was too costly to pay twice for hatch tend-ing and unskilled laborer workThereafter, on December 5, the Employer's at-torney spoke to Hank Munroe, the district repre-sentative of Local 3, and indicated that the Em-2 All dates are in 1989299 NLRB No 56 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer had a cargo of hog fuel coming and that itwas seriously considering assigning the work of un-loading that vessel to employees represented by theILWU Munroe testified that he responded that ifthe Employer assigned that work to those employ-ees, Local 3 would file a grievance, seek liquidateddamages, and would take economic action Ac-cording to the Employer's vice president and gen-eral manager, Thomas Peterson, when asked by theEmployer if Local 3 would picket if the Employerassigned the work to employees represented by theILWU, a Local 3 representative responded, "Yes"Following his telephone conversation with the Em-ployer, on December 6, Munroe sent the Employera letter confirming the December 5 conversationand stating that "[I]n the event you reassign ourwork, we will file a grievance, seek liquidateddamages and take economic action"B Work in DisputeThe work in dispute, as described in the noticeof hearing, is "work function associated with hatchtending and work functions that can be performedby unskilled laborers, such as sweeping, in connec-tion with the loading, handling and/or unloadingof bulk cargo hog fuel/wood chips, onto or offships, at the Employer's Richmond, California ter-minal "3 However, the Employer at the hearingsought to broaden the scope of the disputed workto include all hatch tender and unskilled laborerwork, not just on shipments of hog fuel but on allshipments of nonscrap cargo, including bulk orbreak bulk cargo ILWU protested at that time thatit was not prepared to proceed on any issue broad-er than that set out in the notice of hearing Wemust thus determine the scope of the work in thisproceedingThe December 5 telephone conversation be-tween the Employer's attorney and Local 3's rep-resentative was limited to a discussion of the Em-ployer's giving serious consideration to assignmgthe work of unloadmg the ship containing hog fuelto employees represented by ILWU Although inits December 6 letter to the Employer confirmingthe phone call Local 3 indicated that the Employerhad threatened to reassign work that Local 3 had"done for years," the phone conversation of De-cember 5, in fact, was limited to a discussion of theunloading of the vessel containing hog fuel and theEmployer gave no indication in that conversationthat the assignment extended beyond that vesselBecause of the foregoing and the fact that thecharge, the notice of hearing, and the Regional Di-3 The work in dispute was described in a similar fashion in the chargefiled by the Employer and In a December 21, 1989 letter from the Re-gional Director to the Employer's attorneyrector's letter to the parties clearly describe thework in dispute as hatch tending and unskilled la-borer work concerning the loading and unloadingof hog fuel, we deny the Employer's motion toexpand the scope of the disputed workC Contentions of the PartiesThe Employer contends that Local 3 violatedSection 8(b)(4)(D) of the Act by its December 5threat to take economic action if the Employer as-signed the work to employees represented by theILWU The Employer and Local 3 contend thatthe disputed work should be awarded to employeesrepresented by Local 3 on the basis of Local 3'scollective-bargaining agreement,4 the Employer'spreference and past practice, area practices, andeconomy and efficiency of operationThe ILWU contends that a jurisdictional disputedoes not exist and that the notice of hearing shouldbe quashed Specifically, the ILWU contends thatthere is no reasonable cause to believe that Section8(b)(4)(D) has been violated because there has beenno genuine threat The ILWU also argues that,even assuming that Local 3's threat was genuine,this is not a jurisdictional dispute because there wasno active dispute between Local 3 and the ILWUover the work at issue until the Employer, on itsown initiative, created the dispute by advisingLocal 3 that it was considering reassignmg thework to ILWU-represented employees The ILWUargues that under Board precedent, specificallyTeamsters Local 107 (Safeway Stores), 134 NLRB1320 (1961), such circumstances do not constitute ajurisdictional disputeD Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-puteAs discussed above, the district representative ofLocal 3, Munroe, indicated that he told the Em-ployer he would file a grievance, seek liquidateddamages, and take economic action if the Employ-er reassigned the disputed hatch tending and un-skilled laborer work to ILWU-represented employ-ees The Employer's vice president and generalmanager testified that Local 3 indicated that theUnion would picket if the work were reassignedThere is reasonable cause established under either4 Only Local 3 appears to argue this basis OPERATING ENGINEERS LOCAL 3 (LEVIN-RICHMOND TERMINAL)451Munroe's or Peterson's testimony 5 The ILWUargues, however, that the threat of economicaction is a sham orchestrated by the attorneys forLocal 3 and the Employer and designed to providethe Employer with justification for filing an8(b)(4)(D) charge and triggering a 10(k) proceed-ing We disagree The record shows that Local 3threatened to take certain action if the Employerassigned the disputed work to ILWU-representedemployees Its statement on its face constitutes a le-gitimate threat and there is insufficient evidence toconclude that the threat was not made seriously orthat Local 3 in any way colluded with the Em-ployer in this manner 6The ILWU also claims that there is no tradition-al jurisdictional dispute but rather unilateral actionby the Employer in assigning the work to employ-ees represented by the ILWU and that the noticeof hearing should therefore be quashed In supportof this contention, the ILWU cites Teamsters Local107 (Safeway Stores), supra, in which the Boardheld that when an employer by his unilateral actioncreates the dispute by transferring work away fromthe only group claiming the work, that such con-duct does not give rise to a jurisdictional disputewithin the meaning of Sections I (k) and 8(b)(4)(D)of the Act See 134 NLRB at 1323 This case is in-applicable to the facts in the instant case whereboth Local 3 and the ILWU have effectivelyclaimed the work by their past action At the least,neither Umon has disclaimed the workWe find that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred,that there exists no agreed-on method for voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act, and that Teamsters Local107 (Safeway Stores), supra, does not apply to thissituation Accordingly, we find that the dispute isproperly before the Board for determinationE Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors NLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U S 573(1961) The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular caseMachinists Lodge 1743 (J A Jones Construction),135 NLRB 1402 (1962)'Regarding threats to take economic action, see, e g, Stage EmployeesIATSE Local 659 (Westinghouse Broadcasting Co), 222 NLRB 1004, 1005(1976)• See generally Teamsters Local 6 (Anheuser-Busch), 270 NLRB 219(1984)The following factors are relevant in making thedetermination of this dispute1 Certifications and collective-bargainingagreementsNo party claims that there are certifications ap-plicable to the work in disputeLocal 3's collective-bargaining agreement clearlycovers the disputed work The Understanding be-tween the Employer and the ILWU indicates that,"Din loading or unloading of vessels with bulkcargo, [the Employer] will order and compensateILWU represented persons to be designatedthrough the regular ILWU dispatch halls, and thiscovers one hatch tender and one unskilled laborerper crane" We find this factor favors neithergroup of employees2 Employer preference and past practiceThe Employer's practice since 1981 has been toassign the work of hatch tending and unskilled la-borer work to employees represented by Local 3and it indicates that this is its present preferenceAccordingly, these factors favor an award of thedisputed work to employees represented by Local33 Area practiceTestimony presented at the hearing shows thatLocal 3 has similar contracts covering hatch tenderand unskilled laborer work with at least five othercompanies in the Bay Area Since the ILWU didnot present any comparable evidence regardingarea practice,7 this factor favors awarding thework to employees represented by Local 34 Economy and efficiency of operationLocal 3-represented employees work flexibleshifts, which enables the Employer to operate con-tinuously for 20 hours per day while a ship is inthe berth, and to minimize environmental citationsand contamination and loss of the products the em-ployees are loading and unloading If ILWU-repre-sented employees were utilized to perform thiswork, the Employer would incur overtime ex-penses it does not currently have due to a workdaythat starts 2 hours later than the workday of Local3-represented employees In addition, the Employ-er's loading and unloading operations would beidled from 5 to 7 p m, due to the workday restric-tions in the ILWU Master Agreement and, duringthis time, the Employer would risk loss or contami-nation of bulk products and potential environmen-7 Evidence involving various stevedoring companies was, at the most,inconclusive 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtal citations because bulk products would be sittingon the dock rather than being loaded or unloadedimmediately Also, crane operators would be idledbecause hatch tenders and unskilled laborers wouldnot be availableAccordingly, this factor favors awarding the dis-puted work to employees represented by Local 3ConclusionAfter considenng all the relevant factors, weconclude that employees represented by Local 3are entitled to perform the work in dispute Wereach this conclusion by relying on the factors ofemployer preference and past practice, area prac-tice, and economy and efficiency of operation Inmaking this determination, we are awarding thework to employees represented by Local 3, not tothat Union or its members The determination islimited to the controversy that gave nse to thisproceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of DisputeEmployees of Levin-Richmond Terminal Corpb-ration, represented by Operating Engineers LocalUnion No 3 of the International Union of Operat-ing Engineers, AFL-CIO, are entitled to performthe hatch tending and unskilled laborer work con-cerning the loading, handling, and/or unloading ofbulk cargo hog fuel/wood chips, onto or off ships,at the Employer's Richmond, California terminal